Case 1:18-cv-00420-LY Document 16 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
AUSTIN DIVISION

QUINTON ELDRIDGE CRUCE
Plaintiff,
VS. CAUSE NO. 1:18-CV-00420-LY
LAMPASAS COUNTY, TEXAS, THE
CITY OF LAMPASAS, LAMPASAS
COUNTY SHERIFF’S OFFICE,
LAMPASAS POLICE DEPARTMENT,
OFFICER LARRY C. WILSON,
OFFICER JOSH WATSON, DEPUTY

LOGAN JONES AND DEPUTY DENNIS
JAMES

LN LAIN LN SNS SP 3 S23 GAO SL 3

Defendants.
AGREED DISMISSAL BY STIPULATION

COMES NOW, Plaintiff Quinton Eldridge Cruce, by and through his counsel of record,

and, pursuant to Federal Rule Civil Procedure 41(a)(1) and with the agreement of all parties,
hereby agrees to voluntarily dismiss any and all claims asserted against Defendants Lampasas
County, The City of Lampasas, Lampasas County Sheriffs Office, Officer Larry C. Wilson,
Officer Josh Watson, Deputy Logan Jones and Deputy Dennis James that are made the basis of
its cause, with prejudice. Plaintiff and represents to the Court that all matters in controversy
between these parties and made the basis of Plaintiffs cause of action as against Defendants
Lampasas County, The City of Lampasas, Lampasas County Sheriff's Office, Lampasas Police
Department, Officer Larry C. Wilson, Officer Josh Watson, Deputy Logan Jones and Deputy

Dennis James have been resolved.

Agreed Dismissal by Stipulation/24117 Page |
Case 1:18-cv-00420-LY Document 16 Filed 05/31/19 Page 2 of 2

Respectfully submitted,

CORBIN & ASSOCIATES, P.C.
603 N. 8" Street

Killeen, Texas 76541

(254) 526-4523

FAX (254) 526-6711

By JbaaSliples

A. Corbin ) |
star Bar No. 0481300
legal(@corbinlegalteam.com

Attorneys for Plaintiff,
Quinton Eldridge Cruce

Certificate of Service

I here certify that a true and correct copy of the foregoing and attached Agreed Dismissal
by Stipulation has been provided to the offices of:

Joanna Lippman Salinas
FLETCHER, FARLEY,

SHIPMAN & SALINAS, L.L.P.

2530 Walsh Tarlton Lane, Suite 150
Austin, Texas 78746

J. Greg Hudson

HUuDSON & O’ LEARY LLP
1010 Mopac Circle, Suite 201
Austin, Texas 78746

via ecgene Service, in accordance with the Federal Rules of Civil Procedure, on

, 2019.
Sy 1 bag Sopa f=

Bariel A. Cor birt / -

Agreed Dismissal by Stipulation/24117 Page 2
